Citation Nr: 1534052	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1950 to April 1952; he died in June 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  This matter was previously before the Board in June 2012, when it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional remand is necessary before a final decision can be made in this matter.  The Board is aware that another remand further delays the ultimate disposition of this matter; however, this unfortunate consequence is due to the RO/AMC's inattention to the Board's instructions in the prior remand.  The Board has no option but to remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  And the Board errs if it fails to remand again for compliance.)

In the Board's June 2012 remand, the Board indicated that a medical provider with "appropriate expertise" should address the issue of whether one of the Veteran's service-connected disabilities caused or contributed to the Veteran's death.  Specifically, an opinion was to be provided as to whether it was at least as likely as not that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or contributed substantially or materially to the Veteran's death, as the appellant has alleged.  

Upon review of the July 2012 VA opinion, coupled with the August 2012 addendum, the Board finds that the opinion is incomplete.  In this regard, the Board notes that the examiner only addressed the Veteran's primary listed cause of death, carcinoma of the pancreas, and provided no opinion or discussion pertaining to the contributing causes of death listed on the death certificate.  As the appellant's primary contention in this case is that the Veteran's service-connected PTSD aggravated his non-service-connected heart disability, and thus contributed to his death, such an opinion is necessary to the final disposition of the case.  

Following the July 2012 examination, the AMC obtained an "independent medical opinion," from a medical advisor employed at the AMC, in order to determine if the Veteran's service-connected disabilities contributed to his cause of death.  Upon review of the March 2013 "independent medical opinion," the Board finds this opinion to also be deficient.  Specifically, the Board notes that the "independent" medical opinion provider is a doctor of podiatric medicine and as such, the Board finds that she does not have the "appropriate expertise" to opine on the intricacies of the relationship between psychiatric and heart disabilities.  Further, if a medical opinion is determined to be inadequate or unresponsive to a request, the better course of action would be to return the claims file to the VAMC for a new, adequate opinion or addendum.  

Therefore, the Board finds that a new VA opinion is required before a decision can be rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims files to a VA medical provider with the appropriate expertise to address the question of whether a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.  The medical provider should review the claims files and note that review in the report.  Following review of the claims files, the medical provider should provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected PTSD (or any other service-connected disability) either caused or contributed substantially or materially to the Veteran's death.  The medical provider should specifically address the appellant's contention that the Veteran's PTSD, which caused stress and elevated blood pressure, aggravated his heart disease, which is listed on the death certificate as a contributory cause of death.  The medical provider should also address the significance, or lack thereof, of the medical treatise article, submitted by the appellant in April 2009, which discusses the relationship between PTSD and heart disease.  

If the above inquiry cannot be addressed, the medical provider should provide a complete explanation as to why it cannot be addressed, with reference to pertinent evidence as necessary.  

The complete rationale for all opinions expressed should be provided.  

2. Thereafter, readjudicate the claim.  If it remains denied, issue a supplemental statement of the case, afford the appellant an opportunity to respond, and after all the development requested above is completed, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


